Citation Nr: 1422803	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  09-36 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for a back disability, claimed as arthritis of the back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from January 1970 to December 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision (RD) of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware. 

In April 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ), which took place at the RO.  The hearing transcript has been associated with the claims file.  

In November 2010, the Board remanded the claim for additional development and adjudicative action.  The case was returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remand the case in November 2010 for additional development and requested VA examination to determine if the Veteran has a current back disability and, if so, the examiner was asked to render an opinion as to whether any diagnosed back disability is medically related to the Veteran's alleged in-service injury.  The VA examiner was also requested to state the medical basis for any opinion provided.

Per the Board's November 2010 remand instructions, the Veteran was scheduled for a VA examination in December 2010.  However, review of the examination report reveals that it is inadequate to render a decision on the issue on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

According to the December 2010 VA examination report, the examiner opined that the Veteran's back disability is "less likely as not" connected to service as there is no documentation of any form of real injury in service.  However, the VA examiner did not address the Veteran's contentions about the in-service events that caused the current back disability.  

The Veteran testified at the April 2010 Board hearing that in 1970, he slipped and fell during a boot camp obstacle course and felt a crack in his back, but he did not go to a doctor because he was pushed to be tough.  The Veteran further stated that he was a truck driver during service and duties included loading heavy objects on the truck as well as changing the truck's tires, which were over 100 pounds each.  The Veteran indicated that these duties exacerbated his back pain after the slip-and-fall incident and that he has had back pain since service.  The Veteran stated that post-service, he took over-the-counter pain medication for his back and that he started wearing a back brace in 1976.  The Board finds that this testimony at the April 2010 Board is evidence pertinent to the claimed in-service injury, which was not addressed by the December 2010 VA examiner.  Furthermore, the VA examiner did not provide the medical basis for the opinion provided as requested in the November 2010 Board remand. 

The Board finds that an addendum opinion should be obtained to address the Veteran's contentions relating to the claimed in-service injury and continuity of symptomatology of the back disability since service.  See generally Barr, 21 Vet. App. at 311 (2007).

Accordingly, the case is REMANDED for the following action:

1. Refer the case to the VA examiner who conducted the December 2010 VA examination (or a suitable substitute) for an addendum medical opinion.  If it is determined that an additional in-person examination of the Veteran is necessary in order to provide the requested opinion, one should be arranged.

The VA examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's back disability had its origin in service or is in any way related to the Veteran's active service, to include the claimed incident in 1970 and the reported subsequent duties during service.  

The examiner should specifically comment on the Veteran's contentions that he slipped and fell during a boot camp obstacle course, that he felt a crack in his back, that he was a truck driver during service and duties included loading heavy objects on the truck as well as changing the truck's tires, which were over 100 pounds each, exacerbated his back pain after the slip-and-fall incident and that he has had back pain since service. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should provide a complete rationale for the opinion provided with references to the evidence of record.  The examiner should specifically address the Veteran's lay statements.

2. After completing the above, and any other development deemed necessary, the claim for service connection on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



